On petition for rehearing it is apparent that relator labors under a misapprehension concerning the consideration indulged by the Court in disposing of this and the several other cases involving the so-called race track *Page 383 
fund which were presented and argued at the same time and considered together.
In disposing of this case, and the several other cases then presented, the Court carefully considered each of the several records and also studied and considered each and every of the several briefs filed, and applied all briefs to each case and thereupon reached its conclusion disposing of each case.
No factual condition was overlooked and every argument received due consideration.
Rehearing denied.
So ordered.
BROWN, C. J., TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.
WHITFIELD, J., absent because of illness.